NO. 07-11-00340-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                   MARCH 13, 2012


                IN THE INTEREST OF S.M.G. AND H.D.W., CHILDREN


            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 59,060-C; HONORABLE JAMES ANDERSON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      In this appeal from an order terminating the parent-child relationship existing

between appellant J.W. and his daughters S.M.G. and H.D.W., appellant asserts the

trial court reversibly erred by failing to appoint counsel to represent him at the

termination hearing.


      Appellee the Texas Department of Family and Protective Services sought relief

including termination of appellant’s parental rights in a petition filed in February 2010.

The case reached final hearing in July 2011.


      In response to appellant’s brief raising a single issue, the Department has filed a

motion which, after notice, we have treated as its appellee’s brief. In it, the Department

notes our opinion in In re J.M., No. 07-11-0339-CV, 2012 Tex. App. Lexis 904
(Tex.App.--Amarillo Feb. 1, 2012, n.p.h.), and based on our holding in that case

concedes the trial court reversibly erred.       After review of the record, we agree the

circumstances presented are sufficiently similar to those in In re J.M. to require reversal

here as well.    Accordingly, we sustain appellant’s issue, reverse the trial court’s

judgment and remand the case.




                                                               Per Curiam




                                             2